Citation Nr: 1740206	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  04-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel






INTRODUCTION

The Veteran served on active duty from June 1991 through April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2009, the Board determined that new and material evidence was received and reopened the Veteran's claim for service connection for hypertension.  The Board denied service connection, however, after determining that the evidence at that time showed no etiological relationship between the Veteran's hypertension and his active duty service.  The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court determined that the Board failed in its analysis to address the significance of high blood pressure readings that were taken during the Veteran's active duty service.  On that basis, the Court vacated the Board's September 2009 denial and remanded the issue to the Board for further development and readjudication.

Following a series of remands by the Board for additional development, the Board determined again in a December 2013 decision that the evidence showed no etiological relationship between the Veteran's hypertension and his active duty service or service-connected PTSD.  Again, the Veteran appealed the Board's denial to the Court.  In a July 2014 Joint Motion for Remand (JMR), counsel for the Veteran and VA Secretary (the parties) argued that a July 2012 VA examination failed to consider or address all of the Veteran's elevated blood pressure readings during his active duty service.  Thus, the parties argued, the VA examiner's findings and conclusions are incomplete and the Board erred to the extent that it relied on those incomplete findings in denying the Veteran's claim.  The Court granted the parties' JMR and returned the matter to the Board for further proceedings consistent with the arguments laid out in the JMR.

In October 2014, the Board remanded the matter again for further development that was to include obtaining a more thorough review of the Veteran's service department records and more thorough opinion from the VA examiner concerning the existence of an etiological relationship between the Veteran's hypertension and active duty service.

In a July 2015 decision, the Board again denied the Veteran's service connection claim.  The Veteran again sought appeal to the Court.  In a May 2016 JMR, the parties argued that the evidence raised the possibility of an etiological relationship between the Veteran's hypertension and service-connected lumbar spine disability.  Despite the same, the parties noted, the Board did not address adequately the possibility of such a relationship.  The Court granted the parties JMR and the matter was returned once again to the Board.

Based on the arguments raised in the May 2016 JMR, the Board remanded the matter yet again in August 2016 in order to afford the Veteran a new VA examination aimed at determining whether the Veteran's hypertension is caused or aggravated by his service-connected lumbar spine disability.  

In May 2017, the Board requested a VHA.  Such was obtained in June 2017.


FINDING OF FACT

The Veteran's hypertension was not sustained during service, was not manifest to a compensable degree within a year from his separation from service, and was not caused or aggravated by his service-connected disabilities or medications being taken by him to treat those disabilities.






CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA's duty to notify was satisfied by letters that were mailed to the Veteran in July 2004 and March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran by obtaining all available treatment records and evidence identified by the Veteran.  Those records have been associated with the claims file.  VA examinations of the Veteran's hypertension were conducted in August 2012, July 2013, and August 2016.  An addendum medical opinion to the July 2013 VA examination was obtained in February 2015.  An appropriate medical expert review was also obtained in June 2017.

II.  Analysis

The Veteran contends generally that he incurred hypertension during his active duty service.  He asserts alternatively that his current hypertension was caused or aggravated by his service-connected disabilities and by medications being taken by him to treat those disabilities.  Service connection is presently in effect for the Veteran for PTSD with depressive disorder, lumbar spine degenerative disc disease, associated radiculopathies in both lower extremities, residuals of a right thumb injury, and pseudofolliculitis barbae.

Service connection is granted generally if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Service connection for certain listed chronic diseases, such as cardiovascular-renal diseases such as hypertension, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2016).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) (2016).

Service connection may also be granted for a disease that is first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Under Note (1) of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension," for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/70, the value of 120 represents the systolic blood pressure, while the value of 70 reflects the diastolic blood pressure).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (2014).

The Veteran's service treatment records show that vascular and heart examinations conducted during his April 1991 enlistment examination were normal.  The Veteran denied having any pre-service history of high or low blood pressure.  Records for subsequent in-service treatment reflect multiple readings that indicate elevated blood pressure readings.  

Notably, the elevated readings appear to coincide with periods of acute pain or illness.  In September 1993, blood pressure readings taken during treatment for an eye injury was 116/88 mmHg.  During follow-up treatment for his eye in October 1993, his blood pressure was 148/91 mmHg.  During treatment in April 1994 following trauma to his right hand, the Veteran's blood pressure was 112/82 mmHg.  While being treated for various painful bumps and lesions on his scalp and neck in June 1995, the Veteran's blood pressure was 118/88 mmHg.  During treatment for injuries sustained after trauma to his right thumb from June through August of 1995, his blood pressure was measured at 110/82 mmHg and 122/98 mmHg.  Blood pressure readings taken while the Veteran was treated for abdominal pain in April 1996 were 118/86 mmHg.  During in-service treatment for chronic back pain in July 1997, the Veteran's blood pressure was 125/87 mmHg and 144/80 mmHg.  During treatment for injuries sustained in a dog bit, also in July 1997, the Veteran's blood pressure was 124/92 mmHg, 150/94 mmHg, 148/88 mmHg, and 120/90 mmHg.  

It is noteworthy that other blood pressure readings taken during routine physical examinations revealed blood pressure that was within the range of normal.  Consistent with the same, the service treatment records reflect no in-service diagnoses or treatment for hypertension.  Indeed, during a November 1997 physical examination that was conducted only five months before his separation from service, the Veteran continued to deny having any history of high or low blood pressure.  Once again, heart and vascular examinations conducted at that time were normal and the Veteran's blood pressure was measured at 120/72 mmHg.  Thus, hypertension was not diagnosed during the Veteran's service.

Post-service treatment records reflect essentially normal blood pressure readings until VA treatment in November 2000, at which time, the Veteran's blood pressure was measured at 143/84 mmHg.  Records for subsequent VA treatment show continuing elevated blood pressure.  In conjunction with those records, an October 2003 private treatment record from PrimaCare Medical Center reflects that hypertension was diagnosed at that time and that the Veteran received instructions for managing his hypertension.  Hydrochlorothiazide was prescribed for the Veteran.  Records for subsequent VA treatment through 2016 show that the Veteran has continued to be followed for hypertension.  Of note, the Veteran was not diagnosed with hypertension within one year of his separation from service.

During an August 2012 VA examination, the Veteran reported that he had elevated blood pressure readings during sick calls while stationed in Germany.  He stated that hypertension had been diagnosed for him in 1998 shortly after his return to the United States.  Blood pressure readings taken during the examination were 159/107 mmHg, 159/104 mmHg, and 140/79 mmHg.  The examiner diagnosed hypertension, but opined that it is less likely than not that the Veteran's condition was incurred during active duty service or caused by an in-service, injury, event, or illness.  The examiner provided no explanation or rationale for her conclusions.

During a July 2013 VA examination, the Veteran continued to report the same medical history as that given during the previous examination.  Blood pressure readings during the examination were 159/107 mmHg, 159/104 mmHg, and 140/79 mmHg.  The examiner confirmed the previous hypertension diagnoses and concurred with the previous VA examiner's opinion that it is less likely than not that the Veteran's condition was incurred during active duty service or caused by an in-service injury, event, or illness.  As rationale, the examiner stated that the service treatment records do not show that the Veteran was hypertensive during service (i.e., sustained systolic blood pressure higher than 140 mmHg or sustained diastolic blood pressure higher than 90 mmHg).  

The July 2013 VA examiner added that it is less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  In her rationale, the examiner acknowledged that mental disease and stress can cause temporary elevations in blood pressure, but stated that the medical literature does not support the opinion that PTSD causes permanent elevations or worsening in blood pressure.  On review of the claim file, the examiner opined that the Veteran likely has essential hypertension.  Overall, the examiner states, the Veteran's hypertension seems to have been controlled by medications with no evidence of uncontrolled blood pressure, heart attack, stroke, bulging or weakened blood vessels, aneurysm, heart failure, narrowed blood vessels, kidney failure, or other complications associated with hypertension that would be present with aggravation or worsening of hypertension.

In a February 2015 addendum opinion, the July 2013 VA examination acknowledged that the Veteran's service treatment records include periodic elevations in the Veteran's blood pressure.  Still, the examiner opined that the service treatment records do not show persistently elevated blood pressure in the hypertensive range.  In that regard the examiner noted that demonstrated blood pressure elevations appeared to have been responses to pain (i.e., back pain, dog bite, etc.).  To that end, the examiner observed that pain is known to cause transient elevations in blood pressure due to stimulation of the sympathetic nervous system.

During an August 2016 VA examination, the Veteran continued to report that his hypertension was diagnosed initially after his return from Germany.  The examiner diagnosed essential hypertension that pre-dated the Veteran's lumbar spine degenerative arthritis, which was diagnosed in 2014.  Given that chronology, the examiner reasoned, it is less likely than not that the Veteran's hypertension is proximately due to his lumbar spine disability.  In regard to the Veteran's PTSD, the examiner noted similarly that the Veteran's PTSD was diagnosed initially in May 2013.  Again, where the Veteran's hypertension pre-dated the apparent onset of his PTSD, the examiner reasoned that it is less likely than not that the Veteran's hypertension is proximately due to his PTSD.

Concerning theories of aggravation, the examiner stated that he was unable to establish a baseline level of severity for the Veteran's hypertension.  Still, irrespective of baseline severity, the examiner states that there is no indication that the Veteran's elevated blood pressure was worsened by his back disability.  In that regard, the examiner notes that x-rays of the lumbar spine taken in April 2011 were normal, and, that subsequent blood pressure readings in the record do not show worsening.  To that end, the examiner observes that a blood pressure reading in October 2012 was 133/90 mmHg.  A reading taken in April 2013 was 139/93 mmHg.  A reading in March 2014 was 146/93 mmHg.  In April 2015, the Veteran's blood pressure was 135/92 mmHg.  A reading in May 2016 was 127/96 mmHg.  Overall, the examiner states, those readings indicate periodic elevation but not worsening beyond natural progression of the Veteran's blood pressure.  Notably, the examiner states that some of the elevations in the Veteran's blood pressure are due to the Veteran's compliance with his medications, but, there is no "clear cut link" to either the Veteran's PTSD or lumbar spine arthritis.  The examiner notes also that elevations shown in September 2015 (157/110 mmHg) appear to indicate flare-ups, but not clear cut or sustained aggravation or worsening of the Veteran's hypertension.  The examiner identified various risk factors that are known to contribute to hypertension, such as the Veteran's race, weight, and history of alcohol consumption.  To that end, the examiner appears to point to such factors as more likely causes for the Veteran's hypertension.

In May 2017, the Board sought clarification from a medical expert concerning the etiology and cause of the Veteran's hypertension.  To that end, the claims file was provided to the expert and the expert conducted a comprehensive review of the claims file in preparation for his opinions in June 2017.

Regarding the possibility of the existence of an etiological relationship between the Veteran's hypertension and his active duty service, the expert opined that such a relationship is less likely than not.  As rationale, he explained that the Veteran demonstrated generally normal blood pressure throughout his active duty service and that periodic elevations noted during service were often associated with episodes of acute pain and were followed by subsequent normalization of the Veteran's blood pressure.  The examiner notes also that a review of the medical literature shows that pain can transiently elevate blood pressure due to generalized arousal and increased sympathetic nerve activity.  Further, the examiner states, review of the medical evidence in the record does not show sustained elevations in the Veteran's blood pressure that could be consistent with a hypertension diagnosis.  In that regard, the examiner observes that although the Veteran has asserted that he was diagnosed with and treated for hypertension during service, there are no evaluations of record that note any diagnosis of hypertension during active duty.  The examiner observed that the Veteran's blood pressure measurements indicate that he has essential hypertension, which is understood as having no identifiable cause but is likely a consequence of interaction between environmental and genetic factors.  In view of the foregoing, the examiner concluded, the Veteran's hypertension is less likely as not caused by or the result of his elevated blood pressure readings during service.

Concerning a possible relationship between the Veteran's hypertension and PTSD, Dr. P.W.R. noted that the record shows that the Veteran's hypertension was diagnosed in 2004, nine years before his PTSD was diagnosed.  Moreover, he states, review of the medical records show that the Veteran began taking hydrochlorothiazide in 2004 and did not note any significant increases in the dosage of his blood pressure medication until 2016.  Given the foregoing chronology and the type of the Veteran's hypertension (essential), the expert concluded that the Veteran's hypertension is less likely as not the result of stress or other symptoms associated with his PTSD or PTSD medications.

In regard to a possible etiological relationship between the Veteran's hypertension and lumbar spine disability, the expert states that the treatment records reflect complaints of chronic low back pain that date back to 1997.  Nonetheless, the service treatment records from that period of service note no blood pressure measurements that are consistent with hypertension.  Moreover, the expert notes again that the Veteran's hypertension was diagnosed in 2004, when he was evaluated for shortness of breath and dyspnea on exertion and began hydrochlorothiazide at that time.  Despite the same, an evaluation conducted in 2003 noted elevated blood pressure, prior to the 2004 evaluation.  Given the chronology shown in the medical history, the expert concluded that it is less likely than not that the Veteran's hypertension resulted from stress or other symptoms associated with his lumbar spine degenerative disc disease disability.

The expert opined also that it is less likely as not that the Veteran's hypertension was aggravated beyond its natural progression by the medications taken by him for his lumbar spine disability.  Again, the expert observed that the records show that the Veteran has had chronic low back pain since at least as far back as 1997 and service treatment records pertaining to that period of service show no evidence of blood pressure measurements that are consistent with hypertension at that time.  Moreover, the expert states, hypertension was diagnosed initially in 2004 and hypertension medications (hydrochlorothiazide) were started at that time.  The examiner noted that the records do not show progression of the Veteran's hypertension by his lumbar spine disability.  In that regard, the expert reiterates, the dosage for the Veteran's blood pressure medication remained stable until 2016.

Concerning the possibility of an etiological relationship between the Veteran's hypertension and other service-connected disabilities, to include pseudofolliculitis barbae, lower extremity radiculopathies, and/or right thumb disability, or any medications taken by the Veteran for those disabilities, the expert opined that it is less likely than not that the Veteran's hypertension was caused or aggravated by those disabilities.  As rationale, he observes that the medical literature shows no etiological relationship between those disabilities and hypertension.  Moreover, review of the medical records in this case showed no association between the Veteran's hypertension and his right thumb disability or surgery for that disability.

The Board is persuaded by the comprehensive opinions and rationale expressed by the medical expert in his June 2017 report.  In that regard, the expert's opinion is based upon a complete medical history that was gained through a detailed and comprehensive review of the Veteran's claims file.  Indeed, the examiner's conclusions are supported by citation to relevant facts contained in the evidence and are consistent with the medical history shown in the claims file.  The expert also cites existing medical literature, and to that end, his opinions and rationale are apparently consistent with known medical principles.  Indeed, his opinions are not rebutted by any contrary medical opinions in the record.

The Board recognizes the Veteran's assertions that his hypertension began during service, and, has remained chronic essentially from his period of service through the present.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran's assertions concerning the onset and treatment of his hypertension during service are not supported by the evidence.  As mentioned above, the service treatment records reflect instances of elevated blood pressure that generally coincided with treatment for acute injuries and complaints of acute symptoms.  The records do not, however, reflect an in-service diagnosis of hypertension or treatment for such disorder.  Indeed, the Veteran's current assertions regarding the in-service onset of hypertension are contradicted by his own statements during his in-service medical examinations, wherein he expressly denied having any prior or current history of high or low blood pressure.  As also noted above, repeated heart and vascular examinations conducted during service, including during his final in-service medical examination in November 1997, were normal.  In conjunction with the same, post-service treatment records show no evidence of any elevations in the Veteran's blood pressure prior to 2000, more than a year after the Veteran was separated from service.  Given the foregoing inconsistencies, the Board does not assign the Veteran's lay assertions probative weight.

To the extent that the Veteran's general assertions raise the lay opinion that his hypertension was caused or aggravated by his service-connected disabilities, the Board also is not inclined to assign probative weight to such assertions.  Certainly, the Veteran is competent to report his memory as to the onset and presence of symptoms and disorders.  In certain instances, where diseases have "unique and readily identifiable features that are "capable of lay observation," lay evidence can sometimes be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flat feet).

Still, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the question of whether the Veteran's hypertension was either caused or aggravated by his service-connected disabilities, or by any medications being taken by the Veteran to treat those disabilities, is not susceptible to being explained by mere lay observation.  Rather, that question is a complex one can only be answered by application of learned medical principles to the facts from the Veteran's medical history.  For that reason, the Board does not assign probative weight to the Veteran's lay assertions concerning the existence of any relationship between his hypertension and service-connected disabilities.  In contrast, medical opinions as to that question that are expressed by medical professionals, such as those expressed by the medical expert in his June 2017 report, are entitled far greater weight.

The preponderance of the evidence shows that the Veteran has essential hypertension that was not sustained during service, did not result from an injury or event that occurred during service, was not manifest to any degree within a year from his separation from service, and was neither caused nor aggravated by any of his service-connected disabilities or by any medications being taken by the Veteran to treat those disabilities.  As such, the Veteran is not entitled to service connection for hypertension.  This appeal is denied.


ORDER

Service connection for hypertension, to include as secondary to service-connected disabilities, is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


